Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), among Aviv Asset Management,
L.L.C., a Delaware limited liability company (the “Company”), Aviv REIT, Inc.,
the parent company of the Company (“Aviv REIT”) and Steven J. Insoft (the
“Executive”) is to be effective as of the execution date of the Merger Agreement
(as defined below) (the “Effective Date”). This Agreement is contingent on the
execution of the agreement and plan of merger by and among Omega Healthcare
Investors, Inc., OHI Healthcare Properties Holdco, Inc., OHI Healthcare
Properties Limited Partnership, Aviv REIT, and Aviv Healthcare Properties
Limited Partnership, L.P. (the “Merger Agreement”) no later than October 30,
2014. If the Merger Agreement is not executed by that date for any reason, this
Agreement will immediately and automatically be null and void and be of no
further force or effect.

INTRODUCTION

The Company employs the Executive as an employee and its President and Chief
Operating Officer and the Executive also serves as the President and Chief
Operating Officer of Aviv REIT. The Company, Aviv REIT and the Executive desire
to enter into this Agreement to reflect certain terms and conditions of the
Executive’s employment and service.

NOW, THEREFORE, the parties agree as follows:

 

1. Terms and Conditions of Employment.

(a) Employment. During the Term, Company will employ the Executive, and the
Executive will serve on a full-time basis as the President and Chief Operating
Officer of the Company and the President and Chief Operating Officer of Aviv
REIT until a Change in Control, and upon and following a Change in Control will
have such job position as may be assigned by the Company and will have such
responsibilities and authority as may from time to time be assigned to the
Executive by the Company. In this capacity, Executive will provide unique
services to the Company and Aviv REIT and be privy to the Company’s and Aviv
REIT’s Confidential Information and Trade Secrets. The Executive will report to
the Chief Executive Officer of Aviv REIT until the occurrence of a Change in
Control and upon and following a Change in Control will report for such position
as may be established by the Company. The Executive’s primary office will be at
the Company’s headquarters in such geographic location within the United States
as may be determined by the Company.

(b) Exclusivity. Throughout the Executive’s employment hereunder, the Executive
shall devote substantially all of the Executive’s time, energy and skill during
regular business hours to the performance of the duties of the Executive’s
employment, shall faithfully and industriously perform such duties, and shall
diligently follow and implement all management policies and decisions of the
Company and Aviv REIT; provided, however, that this provision is not intended to
prevent the Executive from managing his investments, so long as he gives his
duties to the Company and Aviv REIT first priority and such investment
activities do not interfere with his performance of duties for the Company and
Aviv REIT. Notwithstanding the foregoing, other than with regard to the
Executive’s duties to the Company and Aviv REIT, the Executive will not accept
any other employment during the Term, perform any consulting services during the
Term, or serve on the



--------------------------------------------------------------------------------

board of directors or governing body of any other business, except with the
prior written consent of the Chief Executive Officer of Aviv REIT. Further, the
Executive has disclosed on Exhibit A hereto, all of his nonpublic company
healthcare related investments, and agrees not to make any investments during
the Term hereof except as a passive investor. The Executive agrees during the
Term not to own directly or indirectly equity securities of any public
healthcare related company (excluding Aviv REIT) that represents five percent
(5%) or more of the value or voting power of the equity securities of such
company.

 

2. Compensation.

(a) Base Salary. The Company shall pay the Executive base salary of $395,000 per
annum as of the Effective Date, which base salary will be subject to review
effective as of January 1, 2015, and at least annually thereafter by Aviv REIT
for possible increases, and will also be subject to review for possible increase
upon a Change in Control by the successor to Aviv REIT which has accepted
assignment of this Agreement in connection with the Change in Control (the
“Successor”). The base salary shall be payable in equal installments, no less
frequently than twice per month, in accordance with the Company’s regular
payroll practices.

(b) Bonus.

(i) The Executive shall be eligible to earn an annual bonus of 160%, 80% and 40%
for high, target and threshold performance, respectively, of the Executive’s
annual base salary (the “Bonus”) until the date of a Change in Control, as of
which date the foregoing percentages may be modified prospectively by the
Successor to percentages that are consistent with those provided to similarly
situated officers of such successor (provided that the annual bonus opportunity
for the year to date in which a Change in Control occurs will be based on the
applicable percentage of the portion of the Executive’s annual salary earned for
the calendar year through the date of the Change in Control, and the annual
bonus opportunity for the portion of the year following the Change in Control
will be based on the applicable percentage of the portion of the Executive’s
annual salary earned from the date of the Change in Control through the end of
the year in which the Change in Control occurs. The Bonus, if any, shall be
payable (A) promptly following the availability to Aviv REIT of the required
data to calculate the Bonus for the year for which the Bonus is earned (which
data may in Aviv REIT’s discretion include audited financial statements), and
(B) by no later than March 15 of the year following the year for which the Bonus
is earned.

(ii) The Bonus metrics, the relative weighting of the bonus metrics and the
specific threshold, target and high levels of each metric for 2014 have
previously been established by the Compensation Committee of the Board of
Directors of Aviv REIT (the “Compensation Committee”). The same performance
metrics and the weighting, but not the specific required levels at threshold,
target and high, will continue to apply for 2015 unless the Compensation
Committee changes the metrics or the weighting by no later than the first ninety
(90) days of the year in which such change is to occur; provided, however, that
such metrics and weighting will cease to apply prospectively upon the occurrence
of a Change in Control. If the Compensation Committee changes the metrics or the
weighting with respect to a year or in connection with a Change in Control, it
will communicate the new metrics and the weighting, and the required levels for
threshold, target and high performance to the Executive promptly after it
approves such changes (which approval must occur no later than the first ninety
(90) days of the year in which the change is made or no

 

-2-



--------------------------------------------------------------------------------

later than the first ninety (90) days after the Change in Control). After any
such change is made, the changed metrics and the weighting, but not the required
levels for threshold, target and high performance, will continue to apply to
2016, unless the Compensation Committee takes further action to change the
metrics or weighting in the same manner described above. Regardless of whether
or not the Compensation Committee changes the metrics or the weighting for a
year, it will establish the required levels for threshold, target and high
performance for the year by no later than the first ninety (90) days of the
year, and promptly thereafter communicate the same to the Executive. All
required levels for threshold, target and high performance for any year that are
based on objective criteria of the type contained in Aviv REIT’s budget will be
based on Aviv REIT’s budget for the subject year that has been approved by the
Board of Directors of Aviv REIT.

(iii) The Executive will be eligible for a prorated Bonus, prorated in
accordance with procedures established in Aviv REIT’s discretion, if the
Executive terminates employment during a calendar year due to death. Otherwise,
the Executive will be eligible for a Bonus for any calendar year only if the
Executive remains employed by the Company on the date the Bonus is paid, unless
otherwise provided by the terms of the applicable bonus plan or the Compensation
Committee.

(c) Long-Term Incentive Compensation. The Executive shall be entitled to
participate in any long-term incentive compensation program for executive
officers generally that is approved by the Compensation Committee, but subject
to a prorated reduction in accordance with a methodology approved the
Compensation Committee for the performance or vesting periods in which a Change
in Control occurs.

(d) Expenses. The Executive shall be entitled to be reimbursed in accordance
with Company policy for reasonable and necessary expenses incurred by the
Executive in connection with the performance of the Executive’s duties of
employment hereunder; provided, however, the Executive shall, as a condition of
such reimbursement, submit verification of the nature and amount of such
expenses in accordance with the reasonable reimbursement policies from time to
time adopted by the Company. In the case of taxable reimbursements or in-kind
benefits that are subject to Section 409A of the Internal Revenue Code, the
policy must provide an objectively determinable nondiscretionary definition of
expenses eligible for reimbursement or in-kind benefits to be provided, the
expense must be incurred or in-kind benefit must be provided during the period
that the Executive is employed by or performing services for the Company, unless
a different objectively and specifically prescribed period is specified under
the applicable policy, the amount of expenses that are eligible for
reimbursement or in-kind benefits provided during the Executive’s taxable year
may not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, the reimbursement must be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred, and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(e) Paid Time Off. The Executive shall be entitled to paid time off in
accordance with the terms of Company policy.

(f) Benefits. In addition to the benefits payable to the Executive specifically
described herein, the Executive shall be entitled to such benefits as generally
may be made available to all other executive officers of Aviv REIT from time to
time; provided, however, that nothing contained herein shall require the
establishment or continuation of any particular plan or program.

 

-3-



--------------------------------------------------------------------------------

(g) Withholding. All payments pursuant to this Agreement shall be reduced for
any applicable state, local, or federal tax withholding obligations.

(h) Insurance and Indemnification. The Executive shall be entitled to
indemnification, including advancement of expenses (if applicable), in
accordance with and to the extent provided by the Company’s operating agreement
and Aviv REIT’s bylaws and articles of incorporation, and any separate
indemnification agreement, if any.

 

3. Term and Termination.

(a) Term. The term of this Agreement (the “Term”) shall begin as of the
Effective Date and shall continue until terminated by either party pursuant to
Section 3(b) hereof or, if earlier, the termination of the Merger Agreement if
such termination occurs prior to the “Merger Effective Time” (as defined in the
Merger Agreement).

(b) Termination. This Agreement and the employment of the Executive by the
Company hereunder shall be terminated: (i) by the Company with or without cause;
(ii) by the Executive upon at least thirty (30) days prior written notice;
(iii) by the Company or the Executive due to the disability of the Executive; or
(iv) upon the death of the Executive.

(c) In the event of termination of the Executive’s employment with the Company
for any reason, the Executive’s service with Aviv REIT shall also cease as of
the same date without the requirement of further action by any party. Notice of
termination by any party shall be given in writing prior to termination and
shall specify the basis for termination and the effective date of termination.
The Executive shall not be entitled to any payments or benefits after the
effective date of the termination of this Agreement, except for base salary
pursuant to Section 2(a) accrued up to the effective date of termination, any
unpaid earned and accrued Bonus, if any, pursuant to Section 2(b), pay for
accrued but unused vacation that the Employer is legally obligated to pay
Employee, if any, and only if the Employer is so obligated, as provided under
the terms of any other employee benefit and compensation agreements or plans
applicable to the Executive, expenses required to be reimbursed pursuant to
Section 2(d), and any rights to payment the Executive has under Section 2(h).

 

4. Ownership and Protection of Proprietary Information.

(a) Confidentiality. All Confidential Information and Trade Secrets of the
Company and Aviv REIT and all physical embodiments thereof received or developed
by the Executive while employed by the Company are confidential to and are and
will remain the sole and exclusive property of the Company and Aviv REIT. Except
to the extent necessary to perform the duties assigned by the Company or Aviv
REIT hereunder, the Executive will hold such Confidential Information and Trade
Secrets in trust and strictest confidence, and will not use, reproduce,
distribute, disclose or otherwise disseminate the Confidential Information and
Trade Secrets or any physical embodiments thereof and may in no event take any
action causing or fail to take the action necessary in order to prevent, any
Confidential Information and Trade Secrets disclosed to or developed by the
Executive to lose its character or cease to qualify as Confidential Information
or Trade Secrets.

 

-4-



--------------------------------------------------------------------------------

(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Executive will promptly deliver to the Company all
property belonging to the Company and all property belonging to Aviv REIT,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) of the Company and Aviv REIT then in the
Executive’s custody, control or possession.

(c) Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or Aviv REIT or developed by the Executive while
employed or engaged by the Company or Aviv REIT prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Executive for a period of two years following
the termination of this Agreement. The covenants restricting the use of Trade
Secrets will continue and be maintained by the Executive following termination
of this Agreement for so long as permitted by the governing law.

 

5. Non-Competition and Non-Solicitation Provisions.

(a) The Executive agrees that during the Applicable Period, the Executive will
not (except on behalf of or with the prior written consent of Aviv REIT, which
consent may be withheld in Aviv REIT’s sole discretion), within the Area either
directly or indirectly, on his own behalf, or in the service of or on behalf of
others, provide managerial services or management consulting services
substantially similar to those Executive provides for the Company or Aviv REIT
to any Competing Business. As of the Effective Date, the Executive acknowledges
and agrees that the Business of the Company is conducted in the Area.

(b) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others solicit any individual or entity which is an actual or, to his knowledge,
actively sought prospective client of the Company, Aviv REIT or any of their
Affiliates (determined as of date of termination of employment) with whom he had
material contact while he was an executive officer of the Company or Aviv REIT,
for the purpose of offering services substantially similar to those offered by
the Company, Aviv REIT or any of their Affiliates.

(c) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, solicit for employment with a Competing Business any person who is a
management level employee of the Company, Aviv REIT or an Affiliate with whom
Executive had contact during the last year of Executive’s employment with the
Company. The Executive shall not be deemed to be in breach of this covenant
solely because an employer for whom he may perform services may solicit, divert,
or hire a management level employee of the Company or an Affiliate provided that
Executive does not engage in the activity proscribed by the preceding sentence.

(d) The Executive agrees that during the Applicable Period, he will not make any
statement (written or oral) that could reasonably be perceived as disparaging to
the Company, Aviv REIT or any person or entity that he reasonably should know is
an Affiliate.

 

-5-



--------------------------------------------------------------------------------

(e) In the event that this Section 5 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to strike any unenforceable provision, or any part thereof
or to revise any provision to the minimum extent necessary to be enforceable to
the maximum extent permitted by law.

(f) The provisions of this Section 5 shall survive termination of this Agreement
only if the Executive terminates the Agreement. The provisions of this Section 5
shall not survive if the Term ends due to the termination of the Merger
Agreement if such termination occurs prior to the “Merger Effective Time” (as
defined in the Merger Agreement).

 

6. Remedies and Enforceability.

The Executive agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company and Aviv REIT; that irreparable loss and
damage will be suffered by the Company and Aviv REIT should the Executive breach
any of such covenants and agreements; that each of such covenants and agreements
is separate, distinct and severable not only from the other of such covenants
and agreements but also from the other and remaining provisions of this
Agreement; that the unenforceability of any such covenant or agreement shall not
affect the validity or enforceability of any other such covenant or agreements
or any other provision or provisions of this Agreement; and that, in addition to
other remedies available to it, including, without limitation, termination of
the Executive’s employment for cause, the Company and Aviv REIT shall be
entitled to seek both temporary and permanent injunctions to prevent a breach or
contemplated breach by the Executive of any of such covenants or agreements.

 

7. Notice.

All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

If to the Company       or Aviv REIT:    303 W. Madison Street, Suite 2400   
Chicago, Illinois 60606    Attention:    Craig M. Bernfield       Samuel H.
Kovitz If to the Executive:    to the last address the Company


has on file for the Executive

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.

 

8. Miscellaneous.

(a) Assignment. The rights and obligations of the Company and Aviv REIT under
this Agreement shall inure to the benefit of the Company’s or Aviv REIT’s
successors and assigns. This

 

-6-



--------------------------------------------------------------------------------

Agreement may be assigned by the Company or Aviv REIT to any legal successor to
the Company’s or Aviv REIT’s business or to an entity that purchases all or
substantially all of the assets of the Company or Aviv REIT, but not otherwise
without the prior written consent of the Executive. In the event the Company or
Aviv REIT assigns this Agreement as permitted by this Agreement and the
Executive remains employed by the assignee, the “Company” and “Aviv REIT” as
defined herein will, unless the context clearly requires otherwise, refer to the
assignee and the Executive will not be deemed to have terminated his employment
hereunder until the Executive terminates his employment with the assignee. The
Executive may not assign this Agreement.

(b) Waiver. The waiver of any breach of this Agreement by any party shall not be
effective unless in writing, and no such waiver shall constitute the waiver of
the same or another breach on a subsequent occasion.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois. The parties agree
that any appropriate state or federal court located in Chicago, Illinois shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

(d) Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.

(e) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.

(f) Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

(g) Captions and Section Headings. Except as set forth in Section 9 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.

 

9. Definitions.

(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company or Aviv
REIT.

(b) “Applicable Period” means the period commencing as of the date of this
Agreement and ending 21 (twenty-one) months after the termination of the
Executive’s employment with the Company or any of its Affiliates.

(c) “Area” means the states in which the Company or any of its Affiliates owns,
acquires, develops, invests in, leases, finances the ownership of, or finances
the operation of any skilled nursing facilities, senior housing, long-term care
facilities, assisted living facilities, retirement housing facilities, other
residential healthcare related real estate or other healthcare facilities.

 

-7-



--------------------------------------------------------------------------------

(d) “Business of the Company” means any business with the primary purpose of
leasing assets to healthcare operators, or financing the ownership of, or
financing the operation of, skilled nursing facilities, senior housing,
long-term care facilities, assisted living facilities, retirement housing
facilities, other residential healthcare related real estate, or other
healthcare facilities.

(e) “Change in Control” means any one of the following events which occurs
following the Effective Date:

(a) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than Aviv REIT, the
Company or any employee benefit plan of Aviv REIT, the Company or an Affiliate,
or any corporation pursuant to a reorganization, merger or consolidation, of
equity securities of Aviv REIT that in the aggregate represent thirty percent
(30%) or more of the total voting power of the Aviv REIT’s then outstanding
equity securities;

(b) the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than Aviv REIT, the Company or any employee benefit
plan of Aviv REIT, the Company or an Affiliate, or any corporation pursuant to a
reorganization, merger or consolidation of equity securities of Aviv REIT,
resulting in such person or persons holding equity securities of Aviv REIT that,
together with equity securities already held by such person or persons, in the
aggregate represent more than fifty percent (50%) of the total fair market value
or total voting power of Aviv REIT’s then outstanding equity securities;

(c) individuals who as of the date hereof, constitute the Board of Directors of
Aviv REIT (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Aviv REIT’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than such
Board;

(d) a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of Aviv REIT immediately prior to such
reorganization, merger or consolidation, immediately thereafter, own equity
securities of the surviving entity representing less than fifty percent (50%) of
the combined ordinary voting power of the then outstanding voting securities of
the surviving entity; or

 

-8-



--------------------------------------------------------------------------------

(e) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than any corporation
pursuant to a reorganization, merger or consolidation, of assets of Aviv REIT
that have a total gross fair market value equal to or more than eighty-five
percent (85%) of the total gross fair market value of all of the assets of Aviv
REIT immediately before such acquisition.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Executive participates in a capacity other than in his capacity as
an officer, employee, or director of Aviv REIT, the Company or an Affiliate.

(f) “Competing Business” means the entities listed below and any person, firm,
corporation, joint venture, or other business that is engaged in the Business of
the Company:

 

  (i) Ventas, Inc.,

 

  (ii) Health Care Property Investors Inc.,

 

  (iii) Healthcare Realty Trust,

 

  (iv) National Health Investors Inc.,

 

  (v) National Health Realty, Inc.,

 

  (vi) Senior Housing Properties Trust,

 

  (vii) Health Care REIT Inc.,

 

  (viii) LTC Properties Inc.,

 

  (ix) Medical Properties Trust, Inc.,

 

  (x) Sabra Health Care REIT, Inc.,

 

  (xi) Omega Healthcare Investors, Inc., and

 

  (xii) Formation Capital, LLC.

(g) “Confidential Information” means data and information relating to the
Business of the Company (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through his relationship to the Company, Aviv REIT
or an Affiliate and which has value to the Company, Aviv REIT or an Affiliate
and is not generally known to its competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by the Company, Aviv REIT or an Affiliate (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means without breach of any obligations of
confidentiality owed to the Company, Aviv REIT or any of its Affiliates by the
Executive.

(h) “Term” has the meaning as set forth in Section 3(a) hereof.

(i) “Termination of employment” and similar terms shall refer solely to a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

-9-



--------------------------------------------------------------------------------

(j) “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Aviv REIT and the Executive have each executed
and delivered this Agreement as of the date first shown above.

 

COMPANY: AVIV ASSET MANAGEMENT, LLC. By:   AVIV HEALTHCARE PROPERTIES LIMITED
PARTNERSHIP Its:   Sole Member   By:  

/s/ Craig M. Bernfield

  Name:   Craig M. Bernfield   Its:   Chief Executive Officer AVIV REIT: AVIV
REIT, INC. By:  

/s/ Craig M. Bernfield

Name:   Craig M. Bernfield Its:   Chief Executive Officer THE EXECUTIVE:

/s/ Steven J. Insoft

Steven J. Insoft

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Investment

 

Ownership

None  

None